       Case 3:20-cv-00133-JCH Document 190-1 Filed 12/02/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

JAKUB MADEJ                                   §            Civil Action No. 20cv133 (JCH)
                             Plaintiff,       §
              vs.                             §            JURY TRIAL DEMANDED
                                              §
YALE UNIVERSITY et al.,                       §            NOVEMBER 9, 2020
                             Defendants.      §


                     PLAINTIFF’S COMPUTATION OF DAMAGES


       Pursuant to Fed. R. Civ. P. 26(a), Local Rule 26, and the Court’s October 26, 2020 Order,

Plaintiff Jakub Madej serves the attached Computation of Damages to the Defendants.


Dated: November 9, 2020.                          Respectfully submitted,
         New York, NY                             By: /s/ Jakub Madej
                                                     Jakub J. Madej
                                                      LAWSHEET
                                                     415 Boston Post Rd Ste 3-1102
                                                     Milford, CT 06460
                                                     T: (203) 928-8486
                                                     F: (203) 902-0070
                                                     E: j.madej@lawsheet.com
                                                     Counsel for Plaintiff
        Case 3:20-cv-00133-JCH Document 190-1 Filed 12/02/20 Page 2 of 3




                                CALCULATION OF DAMAGES
       This suit is intended to recover damages suffered by Plaintiff for the conduct alleged in
the Second Amended Complaint. The damages claimed by Plaintiff fall into the following
categories:
       A. Nominal Damages

       Plaintiff lost his academic scholarship and housing services, which would have amounted
to approximately $75,000.

       B. Medical Expenses and Future Medical Expenses

        As a result of Defendants’ conduct, Plaintiff has suffered from severe depression and
post-traumatic stress disorder. These symptoms have long-standing consequences, and will
necessitate frequent medical care. At present, Plaintiff calculates the future medical expenses at
$150,000.
       C. Loss of Earnings, Past Lost Wages, and Loss of Future Earning Capacity

       Plaintiffs has lost wages, currently estimated at $60,000. In addition, Plaintiffs have
incalculable losses due to loss of work authorization, which has prevented him from obtaining
employment. Plaintiff currently estimates these losses to amount to $150,000, taking into
consideration the length of time, average compensation for Yale College graduates, and other
pertinent factors. Future lost benefits are sought for


       D. Pain and Suffering, Emotional Distress and Mental Anguish

        There is, of course, no fixed measure for these types of damages, but Plaintiff is seeking
to recover at least $1,000,000 on the basis that involuntary withdrawal without based justified on
fraudulent premises significantly impaired Plaintiff’s ability to live a normal life, including
interacting with people, obtaining employment, and pursuing education opportunities.


       E. Attorney’s Fees, Disbursements, Expenses and Costs

        The number of hours expended on this litigation is currently estimated to be 350 hours.
Plaintiff intends to recover all attorney’s fees, calculated on the basis of a reasonable hourly rate,
and all costs incurred.

       F. Punitive or Exemplary Damages

       The exemplary damages in this case cannot be determined by a fixed formula and shall
be determined by a jury at trial. Plaintiff believes that $5,000,000 is a reasonable amount
        Case 3:20-cv-00133-JCH Document 190-1 Filed 12/02/20 Page 3 of 3




considering the reprehensibility of defendants’ conduct; the level of deceit involved; and the
vulnerability of defendants’ victims.

       These initial computations are subject to continuing analysis and will be revised or
supplemented if and as necessary according to Rule 26(e) of the Federal Rules of Civil
Procedure, except for normal increases in past damages and claims of interest, all of which
should be assumed by the parties and which do not call for any specific supplementation.
Plaintiff reserves his right to seek damages at a later time.
